Notice of Non-Responsive Reply
	Applicant’s reply filed April 19, 2022 is NOT ENTERED because it is a non-responsive reply for the following reasons:
The amendment constructively cancels claims to the elected embodiment Figure 4B, thereby leaving only claims directed to the non-elected embodiment Figure 5B, which is non-responsive and should not be entered, per MPEP 821.03;
The reply does not present any arguments to explain how the amendment overcomes the written description requirement rejection, required by 37 C.F.R. 1.111;
the reply does not present any argument to explain why the amendments are patentably over the previously applied references, required by 37 C.F.R. 1.111;
applicant’s summary of the interview is incomplete or inaccurate; and
the reply does not point out where support can be found for the amended claims, required by MPEP 2163(II)(A).

Claims Now Directed to Non-Elected Figure 5B, Not Elected Figure 4B
Applicant was provided notice the application was restricted to the embodiment shown in Figure 4B in the non-final rejection mailed August 21, 2020, as it was elected-by-original presentation. Applicant was notified there, the embodiment shown in Figure 5B was non-elected, and thereby withdrawn from consideration.
	Despite this notification, applicant continued to present claims not directed to the elected embodiment shown in Figure 4B in their Request for Continued Examination filed December 15, 2021, as indicated in the non-final Office action mailed January 28, 2022.
	Applicant's Reply filed April 19, 2022, for the third time on the Record, attempts to amend claims so they are not directed to the elected embodiment shown in Figure 4B.
	The elected embodiment shown in Figure 4B requires the bit line (BL) in the second metal layer (M2) to be "between" and "adjacent" the the source line (VSS) in the second metal layer (M2) and the power supply line (VDD) in the second metal layer (M2). Claims 1, 4-12 and 22-23, which were previously examinable as corresponding to the elected embodiment shown in Figure 4B. 
    PNG
    media_image1.png
    562
    745
    media_image1.png
    Greyscale

	Independent claim 1 (and dependent claims 4-12 and 22-23) is currently amended to delete the limitation, "the bit line is disposed between and adjacent to the first voltage line [(a VDD line)] and the second voltage line [(a VSS line)]." Independent claim 1 substitutes this deleted limitation with "the second voltage line [(a VSS line)] is disposed between and adjacent to the first voltage [(a VDD line)] and the bit line." This substituted limitation only reads on non-elected Figure 5B and does not read on elected Figure 4B.

    PNG
    media_image2.png
    601
    789
    media_image2.png
    Greyscale

In other words, applicant constructively canceled claim 1 because applicant deleted the limitation directed to Figure 4B and replaced the deleted limitations with limitations that only read on the non-elected embodiment shown in Figure 5B. As such, claims 1, 4-12 and 22-23 no longer read on the elected embodiment.
	The amendment filed on April 19, 2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected embodiment is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected embodiment, as discussed above.
No Response to the Written Description Requirement Rejection
The non-final Office action mailed January 6, 2022 raised a written description requirement rejection. Applicant did not respond to the written description requirement rejection, but instead states, "Without commenting on the merits of this rejection, and solely for the sake of advancing the prosecution of the current application, Applicant has amended claim 1, thereby rendering this rejection moot." Applicant's statement does not respond to the rejection because it does not explain how the amendment avoids the rejection as is required by 37 C.F.R. 1.111(b)(""reply to every ground of . . . rejection in the prior Office action"). Applicant's statement does not advance prosecution.
No Response to the Anticipation Rejection over Fukano
The non-final Office action mailed January 6, 2022 raised an anticipation rejection over Fukano (US 20080304313).
To comply with 37 C.F.R. 1.111, applicant’s reply must:
 (1) "reply to every ground of . . . rejection in the prior Office action," per 37 C.F.R. 1.111(b);
(2) "present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references," per 37 C.F.R. 1.111(b);
(3) “clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited,” per 37 C.F.R. 1.111(c); and
(4) “also show how the amendments avoid such references,” 37 C.F.R. 1.111(c).
Applicant did not respond to the anticipation rejection over Fukano. Although applicant states, "In the Examiner Interview of March 8, 2022, Examiner Tran agreed that amendments similar to those presented in claim 1 would overcome the current rejection." Applicant's statement reflects an incorrect understanding of the interview. At the interview, "No agreement was reached." see Examiner Interview Summary Record form PTOL-413 mailed March 17, 2022. Applicant did not explain why the amended claims have any specific distinctions to render them patentable over Fukano. Applicant did not point out why the amended claims are patentably novel over the references cited, including Fukano. Applicant did not explain how the amendment avoids Fukano or the other references. Applicant’s reply does not comply with 37 C.F.R. 1.111.
Applicant’s Interview Summary is Incomplete or Inaccurate
Applicant initiated an interview with the Examiner on March 8, 2022 to discuss a proposed amendment to claim 1 and no agreement was reached. The examiner mailed an interview summary on March 17, 2022. MPEP 713.04(II) instructs examiners to check applicant’s record of the substance of an interview for accuracy.
In applicant’s Reply, applicant asserts “Proposed amendments to claim 1 were discussed,” (Remarks 8, under the heading Examiner Interview Summary). This is complete and accurate. Applicant also asserts, “Examiner Tran agreed that the proposed amendments would bring the pending claims within the elected species and would overcome the current rejection,” (Remarks 8, under the heading Examiner Interview Summary). This is incomplete or inaccurate. Applicant also asserts, “In the Examiner Interview of March 8, 2022, Examiner Tran agreed that amendments similar to those presented in claim 1 would overcome the current rejection,” (Remarks 8, under the heading Prior Art Rejection, subheading Independent Claim 1). This is incomplete or inaccurate. The Record reflects no agreement was reached during the interview conducted March 8, 2022.
Must Show Support for Amended Claims
Applicant is required to point out support when making amendments to their claims. MPEP 2163(II)(A). Applicant did not point out support as required. The examiner found support for the recent amendment to claim 1, however, as mentioned above, support is only in the non-elected embodiment.
	
Treatment of Non-Responsive Reply
	MPEP 714.03 explains:
An examiner may treat an amendment not fully responsive to a non-final Office action by:
(A) accepting the amendment as an adequate reply to the non-final Office action to avoid abandonment under 35 U.S.C. 133 and 37 CFR 1.135;
(B) notifying the applicant that the reply must be completed within the remaining period for reply to the non-final Office action (or within any extension pursuant to 37 CFR 1.136(a)) to avoid abandonment; or
(C) setting a new time period for applicant to complete the reply pursuant to 37 CFR 1.135(c).
The treatment to be given to the amendment depends upon:
(A) whether the amendment is bona fide;
(B) whether there is sufficient time for applicant’s reply to be filed within the time period for reply to the non-final Office action; and
(C) the nature of the deficiency.

Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment (or otherwise indicate that such rejection, objection, or requirement is no longer applicable). This course of action would not be appropriate in instances in which an amendment contains a serious deficiency (e.g., the amendment is unsigned or does not appear to have been filed in reply to the non-final Office action). Where the amendment is bona fide but contains a serious omission, the examiner should: A) if there is sufficient time remaining for applicant’s reply to be filed within the time period for reply to the non-final Office action (or within any extension pursuant to 37 CFR 1.136(a)), notify applicant that the omission must be supplied within the time period for reply; or B) if there is insufficient time remaining, issue an Office action setting a 2-month time period to complete the reply pursuant to 37 CFR 1.135(c). In either event, the examiner should not further examine the application on its merits unless and until the omission is timely supplied.
If a new time period for reply is set pursuant to 37 CFR 1.135(c), applicant must supply the omission within this new time period for reply (or any extensions under 37 CFR 1.136(a) thereof) in order to avoid abandonment of the application. The applicant, however, may file a continuing application during this period (in addition or as an alternative to supplying the omission), and may also file any further reply as permitted under 37 CFR 1.111.
Where there is sufficient time remaining in the period for reply (including extensions under 37 CFR 1.136(a)), the applicant may simply be notified that the omission must be supplied within the remaining time period for reply. This notification should be made, if possible, by telephone, and, when such notification is made by telephone, an interview summary record (see MPEP § 713.04) must be completed and entered into the file of the application to provide a record of such notification. When notification by telephone is not possible, the applicant must be notified in an Office communication that the omission must be supplied within the remaining time period for reply. For example, when an amendment is filed shortly after an Office action has been mailed, and it is apparent that the amendment was not filed in reply to such Office action, the examiner need only notify the applicant (preferably by telephone) that a reply responsive to the Office action must be supplied within the remaining time period for reply to such Office action.
The practice set forth in 37 CFR 1.135(c) does not apply where there has been a deliberate omission of some necessary part of a complete reply; rather, 37 CFR 1.135(c) is applicable only when the missing matter or lack of compliance is considered by the examiner as being "inadvertently omitted." For example, if an election of species has been required and applicant does not make an election because he or she believes the requirement to be improper, the amendment on its face is not a "bona fide attempt to advance the application to final action" (37 CFR 1.135(c)), and the examiner is without authority to postpone decision as to abandonment. Similarly, an amendment that would cancel all of the claims in an application and does not present any new or substitute claims is not a bona fide attempt to advance the application to final action. The Office will not enter such an amendment. See Exxon Corp. v. Phillips Petroleum Co., 265 F.3d 1249, 60 USPQ2d 1368 (Fed. Cir. 2001). If there is time remaining to reply to the non-final Office action (or within any extension of time pursuant to 37 CFR 1.136(a)), applicant will be notified to complete the reply within the remaining time period to avoid abandonment. Likewise, once an inadvertent omission is brought to the attention of the applicant, the question of inadvertence no longer exists. Therefore, a second Office action giving another new (2-month) time period to supply the omission would not be appropriate under 37 CFR 1.135(c).
37 CFR 1.135(c) authorizes, but does not require, an examiner to give the applicant a new time period to supply an omission. Thus, where the examiner concludes that the applicant is attempting to abuse the practice under 37 CFR 1.135(c) to obtain additional time for filing a reply (or where there is sufficient time for applicant’s reply to be filed within the time period for reply to the non-final Office action), the examiner need only indicate by telephone or in an Office communication (as discussed above) that the reply must be completed within the period for reply to the non-final Office action or within any extension pursuant to 37 CFR 1.136(a) to avoid abandonment.
	MPEP 713.04(II) explains:
Examiners are expected to carefully review the applicant’s record of the substance of an interview. If the record is not complete or accurate, the examiner may give the applicant a 2-month time period to complete the reply under 37 CFR 1.135(c) where the record of the substance of the interview is in a reply to a non-final Office action.
MPEP 713.04(II) provides form paragraph 7.84 for use when giving a 2-month time period for applicant, in circumstances whether the reply fails to include a complete or accurate record of the substance of an interview, which like treatment of Non-Responsive Reply under MPEP 714.03, requires the reply to appear to be a bona fide attempt.

The above deficiencies are not merely inadvertent omissions or minor deficiencies, but are serious deficiencies demonstrating the Reply filed April 19, 2022 is not a substantially complete reply and is not a bona fide attempt to advance the application to final action. The examiner is without authority to grant a new time period for reply under the provision of 37 C.F.R. 1.135(c) because it is inapplicable under the circumstances. MPEP 714.03.
There is sufficient time for applicant’s reply to be filed within the time period for reply to the non-final Office action. Applicant is hereby notified that a responsive reply must be completed within the remaining period for reply to the non-final Office (within any extension pursuant to 37 C.F.R. 1.136(a)) to avoid abandonment. The time period for reply continues to run from the date of the non-final Office action mailed January 6, 2022.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN TRAN whose telephone number 571-272-8709. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHAN TRAN/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825